DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 22-26, 30, and 33-35 are pending.
Allowable Subject Matter
Claims 1-5, 22-26, 30, and 33-35 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the claim now recites “. . . and the degree of crystallinity of the [semi-crystalline] second compound is about 80%”. 
The previously-cited prior art reference for claim 1, Sauer (NPL) does not teach this limitation, with respect to the second compound, as the claim is now amended in the present response. Additionally, it would not have been obvious to one of ordinary skill in the art to have modified Sauer for at least the reasons set forth on p. 5 of the remarks. 
Examiner adds that even if the PEI compound could be read as “semi-crystalline” as discussed in the Final Office Action of 5/18/2021, it cannot be fairly read as having “the degree of crystallinity of . . . about 80%” as is now claimed in claim 1, even in view of that previous discussion. 
Additionally, in Rodgers (US 2015/0251353), the PEEK-PEI blend is reversed from the claim, where the PEEK is clearly labeled as semi-crystalline, and not amorphous. There does not appear to be a reasonable basis, in the prior art, or in the knowledge that would have been understood by one of ordinary skill in the art before the effective filing date of the claimed invention, for having used a different starting material with an amorphous PAEK when it starts with a semi-crystalline PAEK and does not appear to contemplate the reverse (as in the claimed invention). 
Thus, the closest prior art component reading on the PAEK (amorphous) is found in Sauer, which cannot reasonably be modified to include the above limitations, without the benefit of impermissible hindsight reconstruction, and may even be considered to render Sauer unsatisfactory for its intended purpose. Accordingly, claim 1 is now allowed. Claims 2-5, 22-26, 30, and 33-35 are also allowed at least by virtue of their dependence upon an allowed claim.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see p. 5, filed 7/16/2021, with respect to all claims have been fully considered and are persuasive.  The rejections of 5/18/2021 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742